UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-7704


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSE FUENTES-GONZALES, a/k/a Pepe,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.  Graham C. Mullen,
Senior District Judge. (5:02-cr-00007-GCM-1; 3:09-cv-00333-GCM;
3:01-cr-00221-GCM-1)


Submitted:   April 20, 2010                     Decided:   May 5, 2010


Before MOTZ and    AGEE,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jose Fuentes-Gonzales, Appellant Pro Se.     Michael E. Savage,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jose     Fuentes-Gonzales           seeks    to    appeal     the    district

court’s    order    dismissing       as    untimely      his   28    U.S.C.A.      §     2255

(West Supp. 2009) motion.             The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                  A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional       right.”         28    U.S.C.       § 2253(c)(2)        (2006).        A

prisoner     satisfies        this        standard       by    demonstrating            that

reasonable    jurists       would     find      that     any     assessment        of    the

constitutional       claims    by    the    district      court      is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                 Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                We have

independently       reviewed    the       record   and    conclude        that    Fuentes-

Gonzales has not made the requisite showing.                          Accordingly, we

deny a certificate of appealability and dismiss the appeal.                               We

dispense     with    oral      argument      because       the      facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                 DISMISSED



                                            2